J-S29022-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                      IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA


                       v.

GREGORY A. MCADOO

                            Appellant                 No. 1299 WDA 2015


             Appeal from the Judgment of Sentence August 5, 2013
                In the Court of Common Pleas of Indiana County
              Criminal Division at No(s): CP-32-CR-0000137-2013


BEFORE: BENDER, P.J.E., PANELLA, J., and FITZGERALD, J.*

MEMORANDUM BY PANELLA, J.                                FILED MAY 25, 2016

        Appellant, Gregory A. McAdoo, appeals from the judgment of sentence

entered by the Honorable William Martin, Court of Common Pleas of Indiana

County. We quash.

        The relevant factual and procedural history is as follows. McAdoo was

charged in two separate criminal informations. At number 137-2013 (Case

137), a jury convicted McAdoo of burglary, conspiracy to criminal trespass,

theft by unlawful taking, and conspiracy to theft by receiving stolen

property. Thereafter, the trial court imposed an aggregate sentence of 40

months to 15 years’ imprisonment. The trial court denied McAdoo’s post-

sentence motion. McAdoo timely filed a notice of appeal, but he later

____________________________________________


*
    Former Justice specially assigned to the Superior Court.
J-S29022-16



discontinued that appeal. At number 139-2013 (Case 139), McAdoo pled

guilty to criminal attempt to commit theft. The trial court subsequently

imposed an aggregate sentence of 1 to 2 years’ imprisonment.

        Thereafter, McAdoo filed a timely pro se PCRA1 petition, in which he

raised a number of ineffective assistance of counsel claims. Following an

evidentiary hearing, the PCRA court entered an order vacating McAdoo’s

sentence for Case 139 and restoring his direct appeal rights for Case 137.

Notably, the PCRA court did not inform McAdoo as to when he should file a

notice of appeal in order to initiate a direct appeal nunc pro tunc. The PCRA

court denied McAdoo’s requests for a new trial based upon his claims of

ineffective assistance of counsel. See PCRA Court Opinion, 10/2/14, at 2-7.

        On October 30, 2014, McAdoo filed a notice of appeal regarding Case

137. In that appeal, McAdoo did not assert that he was challenging his

judgment of sentence; rather, he asserted that he was appealing the PCRA

court’s order. Specifically, McAdoo argued that the PCRA court erred in

dismissing his ineffective assistance of counsel claims. This Court issued a

memorandum decision that stated, in relevant part, as follows.

        With all of these considerations in mind, we conclude that the
        most prudent and legally-sound decision is to remand the matter
        to the lower court to allow Appellant to pursue the relief the
        PCRA court granted to him – the reinstatement of his direct
        appeal rights. Upon remand, Appellant will have 30 days to file a
____________________________________________


1
    42 Pa.C.S.A. §§ 9541-9546.




                                           -2-
J-S29022-16


      notice of appeal in order to initiate a direct appeal nunc pro tunc.
      If Appellant timely files a notice of appeal, he is limited to raising
      on appeal issues directly attacking his judgment of sentence.

Commonwealth v. McAdoo, No. 1797 WDA 2014, 4-5 (Pa. Super., filed

5/22/15) (unpublished memorandum).

      On remand, the trial court, following our directive, ordered as follows.

      ORDER OF COURT – AND NOW, this 26th day of May 2015,
      consistent with the instructions form [sic] the Superior Court
      issued May 22, 2015 in the above-captioned case, it is hereby
      ORDERED and DIRECTED that the Defendant shall have thirty
      (30) days from May 22, 2015 within which to file a direct appeal
      to the Superior Court.

Order, 5/26/15. The docket reflects that counsel for McAdoo was provided

notice of the order on that same date.

      Our review of the instant appeal shows that it was filed on August 21,

2015, almost three months after the reinstatement of McAdoo’s direct

appeal rights. Because McAdoo had notice of the 30-day requirement and

failed to file an appeal within that time, we lack the jurisdiction to consider

this appeal and must quash. See Pa.R.A.P. 903(a); Pa.R.Crim.P. 720(A)(3);

Commonwealth v. Wright, 846 A.2d 730, 734-35 (Pa. Super. 2004).

      Appeal quashed.




                                      -3-
J-S29022-16


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/25/2016




                          -4-